DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-45 are pending and examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-30, 32-34, 36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang(Journal of biosciences 33.2 (2008): 177-184) in view of Riechers (Plant molecular biology 41.3 (1999): 387-401).
Claim 26 is drawn to a method of generating a transgenic Nicotiana tabacum plant comprising introducing an RNAi nucleic acid molecule to a N. tabacum cell, wherein said RNAi nucleic acid molecule comprises a first  and a second nucleic acid sequence at least 95% identical to SEQ ID NO: 11 and 12, respectively; generating a transgenic N. tabacum plant from said N. tabacum cell; and selecting a transgenic N. tabacum plant comprising said RNAi construct.  
It should be noted that SEQ ID NO: 11 and 12 corresponds to the sense and antisense strand of a segment of the tobacco PMT3 gene (NtPMT3) which is set forth in the instant SEQ ID NO: 7. This segment is approximately at nucleotide 16 to 515 of SEQ ID NO: 7.
Regarding claim 26, Wang teaches generating transgenic tobacco (Nicotiana tabacum), plants having RNAi-silencing of PMT genes. The RNAi nucleic acid molecule is used to transform leaf disc (i.e. tobacco plant cells) and transgenic tobacco plants are regenerated and confirmed for the existence of the RNAi (Sections 2.2-2.3, p. 178; and Sections 3.1-3.2, p. 179)
The RNAi nucleic acid comprises a forward segment and reverse segment, each amplified with the primers listed in Section 2.2, p. 178, and as illustrated in Fig. 1.  The segments are corresponding to nucleotide 598-1141 of the instant SEQ ID NO: 7.
Regarding claims 29-30, Wang teaches a spacer sequence, namely the PDK intron, between the forward segment (first nucleic acid) and reverse segment (second nucleic acid) (Section 2.2 regarding construct based on pHANNIBAL, and Fig. 1).  According to the sequence 
Regarding claims 32-34, Wang teaches 35S promoter operably linked to the RNAi construct (Section 2.2).
Regarding claim 36, Wang teaches identifying RNAi transgenic tobacco lines having reduced amount of nicotine (Section 3.2, Table 1).
 Regarding claim 38, the RNAi construct illustrated by Wang which is based on pHANNIBAL, generates small hpRNA, according to design.
Regarding claim 40, Wang teaches significant reduction in PMT transcript levels in RNAi plant lines (Section 3.3) therefore the reduction in PMT translation, i.e. protein levels.
Although Wang does not teach the RNAi construct featuring sequences corresponding to a different region of the PMT sequence, such as the instant SEQ ID NO: 11 or 12, such is a design choice, given the teachings of all tobacco PMT gene sequences by Riechers. 
Reichers teaches the tobacco PMT3 nucleotide sequence (AF126811; NtPMT3) (P. 387, footnote), which is 100% identical to the instant SEQ ID NO: 7 (see alignment below); and therefore comprising the sequences 100% identical to segments of SEQ ID NO: 11 (sense strand) or 12 (complementary or antisense strand).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art at the time of filing of the instant application to have applied the teachings of Riechers regarding each of the tobacco PMT genes to the RNAi silencing methods of Wang to design RNAi constructs to silencing all or any of the tobacco PMT genes, including using the sequences more specific to PMT3 such as SEQ ID NO: 11 and 12 as the RNAi target sequence, to make and use the tobacco plants with reduced expression of PMT genes including PMT3. The 
Therefore the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 35, 37, 39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of biosciences 33.2 (2008): 177-184) in view of Riechers (Plant molecular biology 41.3 (1999): 387-401) as applied to claim 26 as discussed above, and further in view of Albino (PGPUB US 20110173721 A1, published on July 14, 2011)
Claim 26 and the teachings of Wang and Riechers are discussed supra.
Claim 37 is drawn to the method of claim 26, wherein the transgenic N. tabacum plant is of a tobacco type selected from the group consisting of a Burley type, a dark type, a flue-cured type, and an Oriental type.  Claims 41-45 are drawn to cured tobacco material comprising leaf from a Nicotiana tabacum plant comprising an RNAi nucleic acid molecule which has a first and  a second nucleic acid sequence at least 95% identical to SEQ ID NO: 11, and 12, respectively; wherein the cured tobacco material is selected from the group consisting of air cured tobacco material, fire cured tobacco material, flue cured tobacco material, and sun cured tobacco material; wherein said leaf comprises a reduced amount of nicotine; or a tobacco product comprising the cured tobacco material, selected from the group consisting of cigarettes, cigarillos, non-ventilated recess filter cigarettes, vented recess filter cigarettes, cigars, snuff, pipe 
Wang and Riechers in combination teach the transgenic tobacco plant comprising RNAi targeting any PMT genes including PMT3 with any design of RNAi construct including the one having SEQ ID NO: 11 and 12, and the RNAi tobacco plant having reduced amount of nicotine, as discussed above. Wang and Riechers do not teach cured tobacco material or tobacco product.
Albino teaches reduction of nicotine levels in tobacco plants by RNAi-inhibition of tobacco genes including PMT (Fig. 3, 9, and 10; [0366]); Albino teaches tobacco products (e.g., cigarettes), tobacco, tobacco plants, tobacco cells, tobacco seeds, in Burley, Flue-cured or Oriental comprising this RNAi construct ([0366]; Claims 12-18, etc.). Albino teaches transformation methods such as electroporation ([0264]); Albino teaches promoter choices for driving the expression of the RNAi constructs, including PMT promoter, tissue specific promoter, etc. ([0294]).
Therefore, it would have been prima facie obvious for a PHOSITA at the time of filing of the instant application to have applied the teachings of Albino to that of Wang and Riechers to make and use tobacco plant and cured material having reduced levels of nicotine resulted from regarding RNAi silencing of the tobacco PMT genes or specifically the PMT3 gene. The PHOSITA would have been motivated to do so given the teachings of Wang and Albino in creating RNAi tobacco plants with reduced amount of PMT and nicotine, and Riechers regarding the functions of the multimember gene family of PMT. The PHOSITA would have had reasonable expectation of success in making and using at the claimed RNAi transgenic tobacco plant, cured tobacco material and tobacco products, given the teachings and success of Wang and Albino, and the availability of all tobacco PMT genes provided by Riechers.

Conclusion
No claims are allowed.
Claims 26-30 and 32-45 are rejected. Claim 31 is objected for being dependent on rejected claims.
Claim 31 is free of the prior art because there is no prior art reasonable teaching or using SEQ ID NO: 13 (tobacco CAX2 gene intron) as a spacer in the claimed RNAi construct for tobacco PMT gene. The closest art is Albino (PGPUB US 20110173721 A1) which teaches various intron sequences in the RNAi constructs for inhibiting tobacco genes required for nicotine biosynthesis, the introns including FAD2 intron, ACT11 intron 3, or PAP1 intron ([0294]). However, Albino, or other prior art, does not teach or suggest SEQ ID NO: 13 or tobacco CAX2 intron sequences, or using such in the RNAi construct as a spacer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663